Citation Nr: 1031857	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-27 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active military service from October 1945 to 
March 1946.  He died in March 2005.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2010 the appellant testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing in Houston, 
Texas.  The transcript of that hearing is in the claims file.

This appeal has been advanced on the Board's docket 
pursuant to the provisions of 38 U.S.C.A. § 7107(a)(2) 
(West 2002) and 38 C.F.R. § 20.900(c) (2009).


REMAND

Review of the record reveals that the Veteran was a nursing home 
resident at the time of his death; however, medical treatment 
records have not been associated with the claims file.  Remand in 
accordance with 38 C.F.R. § 3.159(c)(1) is therefore warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the following providers for a copy 
of all of the Veteran's treatment records:

Dr. Daryl Daniel 
135 Hospital Drive
Angleton, Texas 77515 

and

Village on the Creek Nursing Home
900 Western Avenue
Angleton, Texas  77515

2.  After treatment records are associated with 
the claims file, return the case to the 
November 2009 examiner for an addendum opinion 
as to whether it is at least as likely as not 
that a service-connected disability caused or 
contributed to cause the Veteran's death.  

If the 2009 examiner is not longer able send 
the claims file for review by another C&P 
examiner and an opinion as to whether it is at 
least as likely as not that a service-connected 
disability caused or contributed to cause the 
Veteran's death.  

If no treatment records are located, the 
claims file must be so documented and the 
appellant so notified.

3.  After the above development is completed, 
re-adjudicate the claim.  If the benefit sought 
remains denied, furnish the appellant and her 
representative a supplemental statement of the 
case and return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



